                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

ARTHUR REED,                                     )
                                                 )
                Petitioner,                      )
                                                 )
          vs.                                    )           Case No. 4:15CV1843 ACL
                                                 )
TROY STEELE,                                     )
                                                 )
                Respondent.                      )

                               MEMORANDUM AND ORDER

       This closed matter under 28 U.S.C. ' 2254 is before the Court on Petitioner Arthur Reed’s

Motion to Alter or Amend Judgment Pursuant to Federal Rule of Civil Procedure 59(e).

(Doc. 41.)

       On March 1, 2019, the Court issued a Memorandum and Order denying Reed’s Petition,

and entered a Judgment of Dismissal. (Docs. 39, 40.) Reed now requests that the Court vacate

that Judgment and “amend all adverse rulings in this Court’s Memorandum and Order issued on

March 1, 2019.” (Doc. 41 at 1.)

       Motions to alter or amend a judgment brought pursuant to Rule 59(e) “serve a limited

function: to correct manifest errors of law or fact or to present newly discovered evidence.”

Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414 (8th Cir. 1988) (citations omitted). They

cannot be used to introduce evidence that could have been offered during the pendency of the

motion, or “to raise arguments which could have been raised prior to the issuance of the

judgment.” Preston v. City of Pleasant Hill, 642 F.3d 646, 652 (8th Cir. 2011). A district court

has “broad discretion” in determining whether to grant a Rule 59(e) motion. Briscoe v. Cty. of

St. Louis, Mo., 690 F.3d 1004, 1015 (8th Cir. 2012).

       Reed raises the same issues here as he did in his Petition and, to the extent he raises any
                                                                                        Page 1 of 2
new issues, the Court may not review them. Cole v. Roper, No. 4:10CV197CEJ, 2013 WL

869396, at *1 (E.D. Mo. Mar. 7, 2013). Further, upon a complete and careful review of Reed’s

Motion and the record, the Court finds that Reed has failed to establish a manifest error of law or

fact, the discovery of new evidence, or an intervening change in the law such that relief pursuant

to Rule 59(e) is warranted.




       Accordingly,


       IT IS HEREBY ORDERED that Petitioner’s Motion to Alter or Amend Judgment


(Doc. 41) is denied.



Dated: May 7, 2019.

                                              /s/ Abbie Crites-Leoni
                                              ABBIE CRITES-LEONI
                                              UNITED STATES MAGISTRATE JUDGE




                                                                                       Page 2 of 2
